Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Amendment
The amendment filed on 07/20/2021 has been entered into this application.

Response to Arguments
Applicant’s arguments/remarks, (see pages 5-7), filed on 07/20/2021, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 
Applicant argues that the closest prior art cited reference Trainer (2014/0226158 A1)  fail to disclose, as recited in claims 1 and 15, "determining a particle characteristic from the corrected scattering measurement, wherein reducing the scattering intensity comprises determining a contaminant parameter from the scattering measurement, wherein the step of reducing the scattering intensity is responsive to the contaminant parameter.", as claimed, specified and described in the specification. This argument is persuasive. Therefore, the rejections are withdrawn.



Allowable Subject Matter
Claims 1-3 and 5-17 are allowed. 
As to claims 1 and 15, the prior art of record, taken alone or in combination, fails to disclose or render obvious determining a particle characteristic from the corrected scattering measurement, wherein reducing the scattering intensity comprises determining a contaminant parameter from the scattering measurement, wherein the step of reducing the scattering intensity is responsive to the contaminant parameter, in combination with the rest of the limitations of the claim. Claims 2-3, 5-14 and 16-17 are allowable by virtue of their dependency.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.


/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886